t c memo united_states tax_court frank d mathews jr petitioner v commissioner of internal revenue respondent docket no 16899-14l filed date john l lentell for petitioner shaina e boatwright for respondent memorandum opinion chiechi judge this case is before us on respondent’s motion for partial summary_judgment that we have recharacterized as respondent’s motion for summary_judgment respondent’s motion we shall grant respondent’s motion all rule references are to the tax_court rules_of_practice and procedure all section references are to the internal_revenue_code in effect at all relevant continued background the record establishes and or the parties do not dispute the following petitioner resided in missouri at the time he filed the petition petitioner filed late a federal_income_tax tax_return for each of his taxable years and petitioner did not pay the tax shown due in each of those returns respondent assessed on various dates tax and certain additions to tax as well as interest as provided by law for each of petitioner’s taxable years and we shall refer to the respective amounts of unpaid tax additions to tax and interest that respondent assessed for each of petitioner’s taxable years and continued times in respondent’s motion respondent states that respondent’s notice_of_determination does not address the validity of petitioner’s notice_of_intent_to_levy upon disposition of this motion respondent intends to file a motion to remand for a hearing on the levy the notice_of_determination concerning collection action s under sec_6320 and or of the internal_revenue_code notice_of_determination which respondent issued to petitioner and upon which this case is based addresses only the notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 that respondent issued to petitioner with respect to his taxable years and notice of tax_lien as a result the notice of tax_lien is the only matter that we have the authority to and that we shall consider in this case as well as interest as provided by law accrued after the respective dates of assessment as unpaid liabilities at issue on date respondent issued to petitioner the notice of tax_lien on date petitioner’s representative submitted to respondent form request for a collection_due_process or equivalent_hearing date form in that form petitioner’s representative indicated that petitioner disagreed with the notice of tax_lien in support of that disagreement petitioner’s representative indicated in the date form that petitioner wanted on date petitioner’s representative sent to respondent’s appeals_office appeals_office form_2848 power_of_attorney and declaration of representative authorizing him to represent petitioner with respect to petitioner’s taxable years and in the date form petitioner’s representative indicated petitioner’s disagreement with not only the notice of tax_lien that respondent issued to petitioner but also a proposed levy or actual levy petitioner’s representative filed the date form before respondent issued to petitioner on date a notice_of_intent_to_levy and notice of your right to a hearing with respect to petitioner’s taxable years and notice_of_intent_to_levy on date petitioner filed another form request for a collection_due_process or equivalent_hearing in which petitioner’s representative indicated petitioner’s disagreement with not only the notice of tax_lien that respondent issued to petitioner but also a proposed levy or actual levy the notice_of_determination on which this case is based does not address the notice_of_intent_to_levy it addresses only the notice of tax_lien see supra note an offer-in-compromise was unable to pay his unpaid liabilities at issue wanted a withdrawal of the lien claimed that the l ien applied to property that he did not own claimed that r easonable expenses exceed income and that i ncome earned is from social_security and disability that should not be apportioned as income and wanted to propose an alternative method of payment in a letter dated date a representative of respondent acknowledged receipt of the date form and requested petitioner to complete and submit to respondent by date form 433-a collection information statement for wage earners and self-employed individuals form 433-a petitioner did not comply with that request in a letter dated date a representative of the appeals_office first settlement officer requested that petitioner complete and submit to the appeals_office form 433-a petitioner did not comply with that request on date the first settlement officer held a telephonic hearing with petitioner’s representative during that hearing petitioner’s representative indicated that most of petitioner’s income consisted of monthly payments that the u s department of veterans affairs made to him we shall refer to the monthly payments that the u s department of veterans affairs made to petitioner as petitioner’s monthly veteran disability benefits on date petitioner’s representative sent by facsimile to the appeals_office a statement petitioner’s financial statement that contained the following information regarding the amounts that petitioner received each month receipt social_security disability ibew disability nebf pension total amount dollar_figure dollar_figure dollar_figure dollar_figure petitioner’s financial statement indicated that mr mathews receives a monthly payment of dollar_figure in social_security disability benefits the dollar_figure listed above represents the levy the record does not explain what ibew is the record does not explain what nebf is petitioner’s financial statement indicated that mr mathews also receives dollar_figure in va disability payments but these are not included in the above and are not subject_to levy under sec_6334 petitioner’s financial statement contained the following information regarding the expenditures that petitioner made each month the u s department of veterans affairs made monthly payments to petitioner as a result of a finding by that department that petitioner suffered from an illness relating to his service in the u s armed_forces expenditure food clothing misc housing and utilitie sec_1 transportation health care taxes total amount dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure petitioner’s financial statement indicated that housing expenditures were for wells fargo mortgage and that utilities expenditures were for johnson county wastewater kansas gas service trash service phone kansas city power light water one and cable petitioner’s financial statement indicated that transportation expenditures were for transportation operating and car additional petitioner’s financial statement indicated that health care expenditures were for health insurance and other health care on date the first settlement officer determined that petitioner’s monthly income was dollar_figure and that his monthly allowable expenses were dollar_figure as a result the first settlement officer determined that petitioner had the ability to pay each month to the internal_revenue_service irs the difference between his monthly income and his monthly allowable expenses or dollar_figure with respect to the unpaid liabilities at issue on date the appeals_office assigned a different settlement officer second settlement officer to consider petitioner’s date form on date the second settlement officer determined as had the first settlement officer that petitioner’s monthly income was dollar_figure however unlike the first settlement officer who had determined that petitioner’s monthly allowable expenses were dollar_figure the second settlement officer determined that petitioner’s monthly allowable expenses were dollar_figure as a result the second settlement officer determined that petitioner had the ability to pay each month to the irs the difference between his monthly income and his monthly allowable expenses or dollar_figure with respect to the unpaid liabilities at issue on date the second settlement officer mailed petitioner’s representative a letter that stated in pertinent part i have reviewed the financial information you provided to the prior first settlement officer and find you have the ability to pay of sic dollar_figure a month however you qualify for an installment_agreement under the fresh_start program at dollar_figure if you are interested in an installment_agreement at that amount please contact me prior to the scheduled hearing date and i will send you agreement documents to sign the second settlement officer apparently made a mathematical error when he subtracted petitioner’s monthly allowable expenses of dollar_figure from his monthly income of dollar_figure that settlement officer arrived at an erroneous balance of dollar_figure instead of the correct balance of dollar_figure for convenience and to avoid confusion we refer herein to the erroneous balance of dollar_figure since many of the documents in the record refer to that erroneous balance on date the second settlement officer telephoned petitioner’s representative and conducted a hearing during which they discussed the second settlement officer’s determination that petitioner had the ability to pay each month to the irs dollar_figure with respect to the unpaid liabilities at issue during that telephonic hearing petitioner’s representative told the second settlement officer that he believed the second settlement officer had improperly included petitioner’s monthly veteran disability benefits in his determination of the amount that petitioner had the ability to pay each month to the irs with respect to the unpaid liabilities at issue on date petitioner’s representative sent by facsimile to the second settlement officer a letter that stated in pertinent part as part of the agreed upon follow-up from our telephone conference of april i am transmitting to you the following information irs general publication of information for veterans with disabilities appeals settlement guidelines - military disability retirement benefits and u s code sec_5301 from our perspective two very important points are highlighted in these publications the veteran’s disability benefits received by mr mathews are non-taxable and should not be included in gross_income and this exclusion extends to the calculation of household_income for purposes of income available for any claimed collection procedures on date the second settlement officer began to research the information provided by petitioner’s representative he made the following pertinent entries in his case activity records research us code search irm dollar_figure for veterans benefits household_income non-taxable income i was unable to find anything that specifically states the income should be reported on the f 433-a email to mark miller irs area_counsel i told him what i researched and asked if he could refer me to something that says the income should be reported on the f 433-a call from mark miller he told me he was not able to find anything that specifically states a taxpayer must include on his form 433-a collection information statement exempt_income however it is his opinion exempt_income must be included in any calculation of a taxpayer’s ability to pay the taxpayer has the income to live on i said i would like to tell the representative that i spoke to irs area_counsel and they confirmed exempt_income must be included on the form 433-a collection information statement he said i can mention his opinion because he is confident it will stand up in court on date the second settlement officer telephoned petitioner’s representative who was not available in a voice mail message that the second settlement officer left for petitioner’s representative the second settlement officer indicated that he had correctly included petitioner’s monthly veteran disability benefits in his determination of the amount that petitioner would be able to pay each month to the irs with respect to the unpaid liabilities at issue in that voice mail message the second settlement officer also recommended that petitioner enter into an installment_agreement by letter dated date the second settlement officer informed petitioner of his conclusions and enclosed with that letter certain forms including form 433-d installment_agreement form 433-d that letter stated i am writing regarding your collection_due_process_hearing with appeals my last contact with your representative was on date when i left him a voicemail in the message i explained to your representative that tax-exempt veteran’s benefits must be included in income reported on your form 433-a collection information statement to determine your ability to pay the irs your representative provided a copy of code to show why he believes tax-exempt veterans benefits should not be included with income reported on your form 433-a collection information statement i also researched irm i have shared this information with irs counsel and they have responded while counsel was not able to find anything in writing that specifically states tax exempt_income should be included in the calculation to determine the taxpayer’s ability to pay they concur with me that it should be i had asked your representative to contact me by date and let me know if you’re willing to enter into an installment_agreement the second settlement officer sent to petitioner’s representative a copy of his letter dated date and copies of the enclosures that he had sent to petitioner with that letter i recommend you enter into an installment_agreement to prevent enforced collection action your collection information as provided shows you have an ability to pay of dollar_figure however when the allowable expense amounts are adjusted to reflect allowable national standards you show an ability to pay of dollar_figure you qualify for a fresh_start installment_agreement at dollar_figure a month the smallest payment to pay by the collection statute i have enclosed a form 433-d installment_agreement for you to sign and date i have also enclosed a form waiver of right to judicial review be sure to sign and date then return them in the enclosed envelope please return by date if you do not return the form 433-d by date i will assume you are not willing to enter into an installment_agreement petitioner did not complete and submit form 433-d to the appeals_office as the second settlement officer had requested in his letter to petitioner dated date on date the appeals_office issued to petitioner the notice_of_determination the notice_of_determination stated in pertinent part the notice_of_federal_tax_lien is sustained a proposed installment_agreement was reached and a signed form 433-d installment_agreement was requested a signed agreement was required to confirm the taxpayer willing to accept the proposed terms the installment_agreement was never returned an attachment to the notice_of_determination stated in pertinent part summary and recommendation the taxpayer submitted a request for a collection_due_process_hearing in response to a notice_of_federal_tax_lien dated on date by the automated collection system acs the notice reflects an unpaid personal income_tax_liability for the years listed above through and taxpayer’s date form request for collection_due_process_hearing was received date sic the appeal request was timely the notice_of_federal_tax_lien is sustained taxpayer has failed to pursue a viable collection alternative a proposed installment_agreement was reached and a signed form 433-d installment_agreement was requested a signed agreement to be submitted by date was required to confirm the taxpayer willing to accept the proposed terms the installment_agreement was never returned and no payments have been made therefore no agreement exists discussion and analysis verification of legal and procedural requirements appeals has obtained verification from the irs office collecting the tax that the requirements of any applicable law regulation or administrative procedure with respect to the proposed levy or nftl filing have been met computer records indicate that the notice_and_demand notice_of_intent_to_levy and or notice_of_federal_tax_lien filing and notice of a right to a collection_due_process_hearing were issued assessment was properly made per sec_6201 for each tax and period listed on the cdp_notice the notice_and_demand for payment letter was mailed to the taxpayer’s last_known_address within days of the assessment as required by sec_6303 there was a balance due when the cdp levy notice was issued or when the nftl filing was requested prior involvement the assigned settlement officers have had no prior involvement with respect to the specific tax periods either in appeals or compliance collection statute verification the collection statute has been suspended the collection_period allowed by statute to collect these taxes has been suspended by the appropriate computer codes for the tax periods at issue collection followed all legal and procedural requirements and the actions taken or proposed were appropriate under the circumstances issues raised by the taxpayer taxpayer requested the nftl be withdrawn taxpayer requested the nftl be withdrawn by checking the appropriate box on form appeals considered whether any of the criteria for allowing withdrawal of the lien existed in your case sec_6323 allows the withdrawal of a filed notice of lien without full payment and without prejudice under the following conditions the filing of the notice of lien was premature or otherwise not in accordance with administrative procedures of the internal_revenue_service the taxpayer had entered into an agreement under sec_6159 to satisfy the tax_liability for which the lien was imposed by means of installment payments unless such agreement provides otherwise withdrawal of the lien will facilitate collection of the tax_liability or withdrawal of the lien would be in the best interests of the taxpayer as determined by the national_taxpayer_advocate and the united_states similar to the above provision each set of circumstances should be analyzed to determine if this condition exists collection alternatives offered by taxpayer taxpayer requested the collection alternative of an installment_agreement or an offer_in_compromise by checking the appropriate boxes on the form challenges to the existence of amount of liability taxpayer did not dispute his liability taxpayer raised no other issues balancing of need for efficient collection with taxpayer concern that the collection action be no more intrusive than necessary appeals considered whether the collection action balances the need for the efficient collection of the taxes with legitimate concerns taxpayer may have that any collection action is no more intrusive than necessary as taxpayer did agree to the proposed collection alternative and no other alternative was pursued within the hearing process appeals determined that the notice_of_federal_tax_lien is not more intrusive than necessary discussion we may grant summary_judgment where there is no genuine dispute of material fact and a decision may be rendered as a matter of law rule b 98_tc_518 aff’d 17_f3d_965 7th cir we conclude that there is no genuine dispute as to any material fact regarding the issue raised in respondent’s motion petitioner does not dispute the existence or the amount of petitioner’s unpaid liabilities at issue where as is the case here the validity of the underlying tax_liability is not placed at issue we review the determination of the commissioner of internal revenue for abuse_of_discretion see 114_tc_604 114_tc_176 petitioner refused to enter into an installment_agreement with respondent because he believed and still maintains here that the second settlement officer incorrectly determined the amount that he would be able to pay each month to the irs with respect to the unpaid liabilities at issue sec_6159 authorizes respondent to enter into an installment_agreement with a taxpayer if such agreement will facilitate full or partial collection of a liability installment agreements must reflect taxpayers’ ability to pay on a monthly basis throughout the duration of agreements internal_revenue_manual irm pt date in determining a taxpayer’s ability to pay a settlement officer must a nalyze the income and expenses to determine the amount of disposable income gross_income less all allowable expenses available to apply to the tax_liability id pt date all irm references are to the version of the irm that was in effect on date the date on which the second settlement officer had a telephonic hearing with petitioner’s representative although there were changes to the irm that became effective after that hearing and before respondent issued the notice_of_determination to petitioner none of those changes is applicable here irm pt dollar_figure date states in pertinent part dollar_figure - determining individual income generally all household_income will be used to determine the taxpayer’s ability to pay income consists of the following a wages wages include salary tips meal allowance parking allowance or any other money or compensation received by the taxpayer as an employee for services rendered this includes the taxpayer and the taxpayer’s spouse e pensions includes social_security ira profit sharing plans etc pensions could be used as an asset or as part of the income stream f child_support include the actual amount received in addition to other debts or bills the non-custodial parent is paying pursuant to a child_support order for example the court order assigns dollar_figure a week for support but also requires all medical bills to be paid the child_support income would include the dollar_figure plus any additive support payments received for medical bills g alimony include the assigned payments made by the non-resident spouse however consider if other bills are being paid such as the mortgage and adjust the allowable expenses accordingly h other this could include payments from a_trust account royalties renting a room gambling winnings sale of property rent or oil subsidies etc tax_return information could include various sources of income it is petitioner’s position that in proposing an installment_agreement under which petitioner would pay dollar_figure each month to the irs with respect to the unpaid liabilities at issue the second settlement officer erred that is because according to petitioner the second settlement officer included petitioner’s monthly veteran disability benefits in determining the amount that petitioner would be able to pay each month to the irs with respect to the unpaid liabilities at issue in support of his position petitioner advances two arguments first according to petitioner petitioner’s monthly veteran disability benefits fall squarely within sec_104 and as such are properly excluded from any income or ability to pay calculation second according to petitioner petitioner’s monthly veteran disability benefits qualify as service-connected disability payments under u s code sec_6334 and should not be included in any ability to pay calculation we reject petitioner’s position that in proposing an installment_agreement under which petitioner would pay each month to the irs dollar_figure with respect to the unpaid liabilities at issue the second settlement officer erred because he included petitioner’s monthly veteran disability benefits in determining that petitioner would be able to pay that amount each month petitioner’s position completely ignores that installment agreements must reflect taxpayers’ ability to pay on a monthly basis throughout the duration of agreements irm pt emphasis added and that petitioner’s monthly veteran disability benefits increased his ability to pay on a monthly basis we turn now to petitioner’s first argument in support of his position that the second settlement officer erred in including petitioner’s monthly veteran disability benefits in determining the amount that he would be able to pay each month to the irs with respect to the unpaid liabilities at issue petitioner’s first argument is that petitioner’s monthly veteran disability benefits fall squarely within sec_104 and as such are properly excluded from any income or ability to pay calculation respondent concedes solely for purposes of respondent’s motion that petitioner’s monthly veteran disability benefits are excludible from gross_income and exempt from tax respondent maintains that petitioner’s monthly veteran disability benefits are nonetheless properly included in determining the amount that petitioner would be able to pay each month to the irs with respect to the unpaid liabilities at issue petitioner counters that the internal_revenue_manual and form 433-a use the label income to refer to various receipts that are required to be included in determining the amount that a taxpayer would be able to pay each month to the irs with respect to an unpaid tax_liability we understand and are sympathetic to the confusion that has resulted from the use of the label income in the internal_revenue_manual and form 433-a however unfortunate the use of that label may be it does not require us to conclude that it was an abuse_of_discretion for the second settlement officer to have included petitioner’s monthly veteran disability benefits in determining the amount that petitioner would be able to pay each month to the irs with respect to the unpaid liabilities at issue indeed the internal_revenue_manual identifies certain payments that a taxpayer receives which are required to be included in determining the amount that a taxpayer would be able to pay each month to the irs with respect to an unpaid tax_liability even though those payments are excludible from gross_income by way of illustration irm pt f requires certain child_support payments that a taxpayer receives to be included in determining the amount that a taxpayer would be able to pay each month to the irs with respect to an unpaid tax_liability even though the taxpayer may exclude from gross_income under sec_71 child_support payments described in that section we point out that consistent with the requirement in the internal_revenue_manual that amounts which a taxpayer receives and which are not includible in gross_income be nonetheless included in determining the amount that a taxpayer would be able to pay each month to the irs with respect to an unpaid tax_liability the internal_revenue_manual requires certain personal expenditures to be included in that determination even though those personal expenditures are not deductible for tax purposes indeed petitioner reflected in petitioner’s financial statement and the second settlement officer allowed certain nondeductible monthly expenditures of petitioner eg trash service phone and cable to be included in determining the amount that petitioner would be able to pay each month to the irs with respect to the unpaid liabilities at issue we turn now to petitioner’s second argument in support of his position that the second settlement officer erred in including petitioner’s monthly veteran disability benefits in determining the amount that he was able to pay each month to the irs with respect to the unpaid liabilities at issue petitioner’s second argument is that petitioner’s monthly veteran disability benefits qualify as service-connected disability payments under u s code sec_6334 and should not be included in any ability to pay calculation we recently petitioner offers no explanation for the inconsistency in his position regarding the determination of the amount that he would be able to pay each month to the irs with respect to the unpaid liabilities at issue between his proposed treatment of certain amounts that he received which are excludible from gross_income and his treatment of certain amounts that he paid which are not deductible for tax purposes held in ligman v commissioner tcmemo_2015_79 at that it was not an abuse_of_discretion where a settlement officer included certain railroad retirement board benefits that the taxpayer involved there had received in determining the amount that the taxpayer would be able to pay each month to the irs with respect to an unpaid tax_liability even though those benefits were in part not subject_to levy under sec_6334 and sec_6331 on the record before us we find that the second settlement officer did not abuse his discretion in including petitioner’s monthly veteran disability benefits in determining the amount that petitioner would be able to pay each month to the irs with respect to the unpaid liabilities at issue we have considered all of the arguments and contentions of the parties that are not discussed herein and we find them to be without merit irrelevant and or moot on the record before us we shall grant respondent’s motion to reflect the foregoing an order granting respondent’s motion and decision for respondent will be entered
